DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner does not find any description or figures that show the cover plate being affixed directly to the skull of the patient. The cover plate is described in section 0059 of the specification and the figures 16 and 22 only shows the cover plate being directly affixed to the electronics packaged not the skull. The electronics packages is shown and described as directly affixed to the skull with fixation structure 115 in fig. 16 and section 0051.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al. (US  20150157862) in view of Roy et al. (US 20140046400), cited previously.
Regarding claim 1, Greenberg discloses an implanted portion including an implanted coil 216, electronics package 214, and a plurality of electrodes 33, the implanted coil 216 affixed directly to the skull (section 0159, the package may be affixed to the cranium through the use of one or more straps, or the package may be glued to the cranium using a reversible or non-reversible adhesive attach) and transferring power and data to the electronics package and the electronics package driving the electrodes (section 0202, A coil is placed close to the scalp to receive inductive power and data from an external coil to program the electronics and recharge the battery), the electronics package Is housed within a cranial socket (Fig, 15, section 0202, the package can be implanted in a hollowed out portion of the cranium 208The hollowed out portion may go part way through the cranium, leaving part of the bone under the package) and cover plate 282 witch is affixed directly to the skull (Section 0203, a cover such as Dacron mesh may be used to hold the package in place. The cover may be glued or screwed to the cranium); and an external portion 4 including a processor (section 0158, the external controller analyses the neural recording data and determines the proper stimulation patterns. The external controller sends those stimulation patters via the cable to external coil. The stimulation data is sent by the external coil to internal stimulation coil which provides the data to the stimulation electronic circuit, which drives stimulation electrode array, preferably a deep brain stimulating electrode array).
However Greenberg does not explicitly show plurality of electrodes adapted to stimulate neural tissue of the visual cortex and a pair of glasses adapted to be supported by a user’s nose and ears, external unit includes video processor and glasses including a support extending from the glasses adapted to hold an external coil on the back of the head in close proximity to the implanted coil when implanted, the external coil suppling power and data to the implanted coil. Roy discloses plurality of electrodes adapted to stimulate neural tissue of the visual cortex (section 0004, when a point at the extreme occipital pole was stimulated, the patient perceived a small spot of light directly in front and motionless (a phosphene). Subsequently, Brindley and Lewin thoroughly studied electrical stimulation of the human occipital visual cortex. By varying the stimulation parameters, these investigators described in detail the location of the phosphenes produced relative to the specific region of the occipital cortex stimulated) and a pair of glasses adapted to be supported by a user’s nose and ears (abstract, a visual prosthesis in the form of a visor or glasses, including a frame supported by a user's nose and ears), an video processor 4 (section 0025, A video processing unit, VPU, is suspended behind the temples such that it will rest, preferably, upon a user's upper back behind their neck), the glasses including a support extending from the glasses adapted to hold an external coil in close proximity to the implanted coil when implanted, the external coil suppling power and data to the implanted coil (Figs. 4, 7, section 0029, a temple portions holding an external coil and a mounting system for the external coil. The electrical stimulation data are then sent to the external coil that sends both data and power via radio-frequency (RF) telemetry to the coil of the retinal stimulation system). This allows for stimulation to be delivered to allow the patient to experience the perception of sight and proper data and power to be transferred to the implant. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Greenberg by adding stimulating neural tissue of the visual cortex as taught by Roy in order to facilitate stimulation to be delivered to allow the patient to experience the perception of sight and proper data and power to be transferred to the implant.
Roy discloses substantially all the limitation of the claims except for Roy does not specifically show an external coil held on the back of the head.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to hold the coil on the back of the head, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).
Concerning claim 2, Greenburg in view of Roy, specifically Roy discloses the glasses include a lens section 1 and two temple sections 2, and the support 9 extending from one temple section (Figs 7-8). This allows for proper data and power to be transferred to the implant when glasses are being worn.
With respect to claim 3, Greenburg in view of Roy, specifically Roy discloses the support is adjustable relative to the glasses to better align the external coil with the implanted coil (Fig. 8, section 0029, A screw (not shown) through the temple portion 2 expands the ball in the mounting system 9 locking the external coil 17 in place, and locking a sliding plate within the temple portion which adjusts the coil location with respect to the temple portion 2. Hence, the external coil 17 is adjustable within a three dimensional space including angle. This allows the coil to be placed in the optimal relationship to the internal coil 16 for an inductive link).
Regarding claim 4, Greenburg in view of Roy, discloses the video processor is connected to the glasses by a cable, and worn on a belt or strap (Fig. 11, sections 0043, 0052, digital circuit boards within glasses and temple connecting to VPU to the external coil and video camera on the glasses), and worn on a belt or strap 8 (Section 0025, The temples 2 have a flexible extension 8 supporting and connecting the VPU).
Concerning claim 5, Greenburg in view of Roy, specifically Roy discloses a camera 13 mounted on the glasses (Fig. 7, section 0029, a frame including a lens portion holding a camera).
With respect to claim 6, Greenburg in view of Roy, specifically Roy discloses a video signal is sent from the camera to the video processor, the video processor converts the video signal to stimulation commands, the stimulation commands are sent from the video processor to the electronics package through the external coil and the implanted coil (Figs. 5-7, Section 0029, and the video camera captures live video. The video signal is sent to the VPU, which processes the video signal and subsequently transforms the processed video signal into electrical stimulation patterns or data. These electrical stimulation patterns or data may then be passed on to the Retinal Stimulation System, which results in the retinal cells being stimulated via the electrodes in the electrode array. In one exemplary embodiment, the electrical stimulation patterns or data being transmitted by the external coil is binary data. The external coil may contain a receiver and transmitter antennae and a radio-frequency electronics card for communicating with the internal coil).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792